UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-7852 Exact Name of Registrant as Specified in Charter:USAA MUTUAL FUNDS TRUST Address of Principal Executive Offices and Zip Code: 9800 FREDERICKSBURG ROAD SAN ANTONIO, TX78288 Name and Address of Agent for Service:CHRISTOPHER P. LAIA USAA MUTUAL FUNDS TRUST 9 SAN ANTONIO, TX78288 Registrant's Telephone Number, Including Area Code:(210) 498-0226 Date of Fiscal Year End:MARCH 31 Date of Reporting Period:DECEMBER 31, 2009 ITEM 1.SCHEDULE OF INVESTMENTS. USAA FLORIDA TAX-FREE INCOME FUND - 3RD QUARTER REPORT - PERIOD ENDED DECEMBER 31, [graphic of USAA logo] PORTFOLIO OF INVESTMENTS 3RD QUARTER USAA FLORIDA TAX-FREE INCOME FUND DECEMBER 31, 2009 (Form N-Q) 48468-0210 (c)2010, USAA. All rights reserved. PORTFOLIO OF INVESTMENTSDecember 31, 2009 (unaudited) CATEGORIES AND DEFINITIONS Fixed-rate instruments - consist of municipal bonds, notes, and commercial paper. The interest rate is constant to maturity. Prior to maturity, the market price of a fixed-rate instrument generally varies inversely to the movement of interest rates. Put bonds - provide the right to sell the bond at face value at specific tender dates prior to final maturity. The put feature shortens the effective maturity of the security. Variable-rate demand notes (VRDNs) - provide the right to sell the security at face value on either that day or within the rate-reset period. The interest rate is adjusted at a stipulated daily, weekly, monthly, quarterly, or other specified time interval to reflect current market conditions. VRDNs will normally trade as if the maturity is the earlier put date, even though stated maturity is longer. Credit enhancements - add the financial strength of the provider of the enhancement to support the issuer’s ability to repay the principal and interest payments when due. The enhancement may be provided by a high-quality bank, insurance company or other corporation, or a collateral trust.The enhancements do not guarantee the market values of the securities. (INS) Principal and interest payments are insured by one of the following: ACA Financial Guaranty Corp., AMBAC Assurance Corp., Assured Guaranty Corp., Assured Guaranty Municipal Corp., Financial Guaranty Insurance Co., National Public Finance Guarantee Corp., or Radian Asset Assurance, Inc.Although bond insurance reduces the risk of loss due to default by an issuer, such bonds remain subject to the risk that value may fluctuate for other reasons, and there is no assurance that the insurance company will meet its obligations. (LIQ) Liquidity enhancement that may, under certain circumstances, provide for repayment of principal and interest upon demand from SunTrust Bank. (LOC) Principal and interest payments are guaranteed by a bank letter of credit or other bank credit agreement. (NBGA) Principal and interest payments or, under certain circumstances, underlying mortgages are guaranteed by a nonbank guarantee agreement from Florida General Obligation. PORTFOLIO ABBREVIATIONS AND DESCRIPTIONS EDA Economic Development Authority IDA Industrial Development Authority/Agency PRE Prerefunded to a date prior to maturity 1|USAA Florida Tax-Free Income Fund PORTFOLIO OF INVESTMENTS USAA Florida Tax-Free Income Fund December 31, 2009 (unaudited) Principal Amount (000) Security Coupon Rate Final Maturity Market Value (000) FIXED-RATE INSTRUMENTS (95.8%) Florida (80.7%) $ 6,000 Bay County Water Systems (INS) (PRE) 5.70 % 9/01/2025 $ 6,278 5,500 Board of Education (NBGA) 5.75 6/01/2022 5,657 2,000 Brevard County Health Facilities Auth. 7.00 4/01/2039 2,177 1,500 Broward County 5.25 10/01/2034 1,554 610 Broward County Educational Facilities Auth. (INS) 5.75 4/01/2020 614 645 Broward County Educational Facilities Auth. (INS) 5.75 4/01/2021 648 2,500 Broward County Educational Facilities Auth. (INS) 5.75 4/01/2021 2,534 350 Broward County School Board (INS) 5.25 7/01/2027 371 2,000 Clearwater 5.25 12/01/2039 2,062 5,675 Department of Children and Family Services 5.00 10/01/2025 5,800 1,500 Escambia County 6.25 11/01/2033 1,512 4,000 Hialeah Gardens Health Care Facilities Auth. (LIQ) 5.00 8/15/2037 3,664 3,500 Highlands County Health Facilities Auth. 5.00 11/15/2031 3,313 4,880 Highlands County Health Facilities Auth. 5.25 11/15/2036 4,709 120 Highlands County Health Facilities Auth.(PRE) 5.25 11/15/2036 142 625 Hillsborough County (INS) 5.13 3/01/2020 636 4,000 Hillsborough County IDA 5.50 10/01/2023 4,046 5,750 Jacksonville Economic Dev. Commission 5.00 11/15/2036 5,778 2,470 Jacksonville Health Facilities Auth. 5.25 11/15/2032 2,511 4,000 Lake County School Board (INS) 5.00 7/01/2029 4,019 1,500 Miami (INS) 5.00 10/01/2034 1,506 4,400 Miami-Dade County (INS) 5.75 10/01/2024 4,489 3,000 Miami-Dade County Expressway Auth. (INS) (PRE) 6.00 7/01/2020 3,114 3,000 Miami-Dade County School Board (INS) 5.25 2/01/2027 3,171 8,000 Orange County Health Facilities Auth.(PRE) 5.75 12/01/2027 9,092 6,255 Orange County Health Facilities Auth. 5.13 11/15/2039 5,930 3,000 Orange County School Board (INS) 5.00 8/01/2032 3,049 2,000 Orange County School Board (INS) 5.50 8/01/2034 2,091 7,875 Palm Beach County School Board(PRE) 5.88 8/01/2021 8,210 5,000 Pinellas County Health Facilities Auth.(PRE) 5.50 11/15/2027 5,714 4,000 Polk County Utility Systems (INS) 5.00 10/01/2030 4,047 4,000 Port St. Lucie Utility System (INS) 4.64 (a) 9/01/2032 1,084 4,000 Port St. Lucie Utility System (INS) 4.65 (a) 9/01/2033 1,016 1,000 Sarasota County Public Hospital District 5.63 7/01/2039 1,020 4,000 Seminole Tribe(b) 5.25 10/01/2027 3,606 5,000 South Miami Health Facilities Auth. 4.63 8/15/2029 4,761 2,000 St. Johns County IDA (INS) (b) 5.50 3/01/2017 2,001 3,000 St. Petersburg Health Facilities Auth. 6.50 11/15/2039 3,231 3,400 Sumter County (INS) 5.00 6/01/2036 3,361 2,200 Tampa Housing Auth. 4.85 7/01/2036 2,140 2,250 Univ. of Tampa (INS) 5.50 4/01/2022 2,256 1,500 Univ. of Tampa (INS) 5.50 4/01/2026 1,486 1,000 West Orange Healthcare District 5.65 2/01/2022 1,007 Portfolio of Investments |2 Principal Amount (000) Security Coupon Rate Final Maturity Market Value (000) $ 1,165 West Palm Beach Community Redevelopment Agency 5.00 % 3/01/2029 $ 1,086 136,493 Arkansas (1.1%) 1,000 Dev. Finance Auth. (INS) 4.97 (a) 7/01/2028 414 1,165 Dev. Finance Auth. (INS) 4.98 (a) 7/01/2029 451 1,150 Dev. Finance Auth. (INS) 4.99 (a) 7/01/2030 414 2,500 Dev. Finance Auth. (INS) 5.03 (a) 7/01/2036 630 1,909 Connecticut (1.5%) 5,000 Mashantucket Western Pequot Tribe, acquired 11/09/2007; cost $4,834(b),(c) 5.75 9/01/2034 2,610 District of Columbia (0.9%) 2,870 Community Academy Public Charter School, Inc. (INS) 4.88 5/01/2037 1,475 Georgia (0.6%) 1,000 Fayette County School District, 4.95%, 9/01/2010 (INS) 4.95 (d) 3/01/2025 1,004 Illinois (0.9%) 1,916 Village of Montgomery Kane and Kendall Counties (INS) 4.70 3/01/2030 1,582 Massachusetts (1.0%) 2,000 Dev. Finance Agency (INS) 5.00 3/01/2036 1,684 Michigan (1.7%) 10,000 Building Auth. (INS) 5.01 (a) 10/15/2030 2,824 Mississippi (1.7%) 3,000 Hospital Equipment and Facilities Auth. 5.25 12/01/2026 2,808 North Carolina (0.9%) 1,500 Municipal Power Agency 5.00 1/01/2030 1,536 North Dakota (1.9%) 1,685 Williams County 5.00 11/01/2026 1,534 1,950 Williams County 5.00 11/01/2031 1,704 3,238 South Carolina (1.0%) 1,655 Jobs EDA 5.63 11/15/2030 1,634 Tennessee (0.9%) 4,155 Knox County Health, Educational and Housing Facilities Board 5.02 (a) 1/01/2036 795 4,000 Knox County Health, Educational and Housing Facilities Board 5.03 (a) 1/01/2037 714 1,509 3 |USAA Florida Tax-Free Income Fund Principal Amount (000) Security Coupon Rate Final Maturity Market Value (000) Texas (1.0%) $ 2,000 Tarrant County Cultural Education Facilities Finance Corp. 5.13 % 5/15/2037 1,666 Total Fixed-Rate Instruments (cost: $ 166,749) 161,972 PUT BONDS (2.5%) Florida (2.5%) 4,000 Putnam County Dev. Auth. (INS) (cost:$4,000) 5.35 3/15/2042 $ 4,257 VARIABLE-RATE DEMAND NOTES (0.6%) Florida (0.6%) 950 Sarasota Manatee Airport Auth. (LOC - SunTrust Bank) (cost:$950) 0.27 8/01/2014 950 Total Investments (cost: $171,699) $ 167,179 ($ in 000s) VALUATION HIERARCHY (LEVEL 1) Quoted Prices in Active Markets for Identical Assets (LEVEL 2) Other Significant Observable Inputs (LEVEL 3) Significant Unobservable Inputs Total FIXED-RATE INSTRUMENTS $— $161,972 $— $ 161,972 PUT BONDS — 4,257 — 4,257 VARIABLE-RATE DEMAND NOTES — 950 — 950 Total $— $167,179 $— $ 167,179 Portfolio of Investments |4 NOTES TO PORTFOLIO OF INVESTMENTS December 31, 2009 (unaudited) GENERAL NOTES USAA MUTUAL FUNDS TRUST (the Trust), registered under the Investment Company Act of 1940 (the 1940 Act), as amended, is an open-end management investment company organized as a Delaware statutory trust consisting of 46 separate funds. The information presented in this quarterly report pertains only to the USAA Florida Tax-Free Income Fund (the Fund), which is classified as diversified under the 1940 Act. A. Security valuation– The value of each security is determined (as of the close of trading on the New York Stock Exchange (NYSE) on each business day the NYSE is open) as set forth below: 1. Debt securities with maturities greater than 60 days are valued each business day by a pricing service (the Service) approved by the Trust’s Board of Trustees. The Service uses an evaluated mean between quoted bid and asked prices or the last sales price to price securities when, in the Service’s judgment, these prices are readily available and are representative of the securities’ market values. For many securities, such prices are not readily available. The Service generally prices these securities based on methods that include consideration of yields or prices of tax-exempt securities of comparable quality, coupon, maturity, and type; indications as to values from dealers in securities; and general market conditions. 2. Debt securities purchased with original or remaining maturities of 60 days or less may be valued at amortized cost, which approximates market value. 3.
